United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 26, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-20703
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE NATIVIDAD FERNANDEZ, JR.,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-02-CR-720-1
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jose Natividad Fernandez, Jr., appeals from his conviction

and sentence following a bench trial on stipulated facts for

conspiracy to possess with intent to distribute marijuana and for

possession with intent to distribute marijuana.   21 U.S.C.

§§ 841(a)(1), (b)(1), 846; 18 U.S.C. § 2.   Fernandez argues that

the district court erred in denying his motion to suppress

evidence of marijuana seized during a warrantless search.        Even


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20703
                                -2-

if Fernandez had an expectation of privacy in the garage and

storage area searched, the district court’s determination, that

exigent circumstances justified the warrantless search, is not

clearly erroneous.   See United States v. Vasquez, 953 F.2d 176,

179 (5th Cir. 1992); United States v. Rico, 51 F.3d 495, 501 (5th

Cir. 1995).   Moreover, the entry into the garage and storage area

was permissible as a protective sweep incident to Fernandez’s

arrest.   See Maryland v. Buie, 494 U.S. 325, 327 (1990); United

States v. Watson, 273 F.3d 599, 603 (5th Cir. 2001).

     Fernandez challenges the district court’s refusal to award

him a two-level decrease in his offense level pursuant to the

safety-valve provision, U.S.S.G. §§ 2D1.1(b)(6) and 5C1.2(a)(5).

The district court did not err in determining that Fernandez was

not entitled to a safety-valve reduction.   See United States v.

Flanagan, 80 F.3d 143, 145-47 (5th Cir. 1996).

     AFFIRMED.